Action brought by plaintiff Tina Cannizzaro for injuries sustained by her on December 16, 1932. The complaint alleges that defendant Adca Realty Corp. permitted the sidewalk in front of premises 3690 Third avenue, Bronx, to be in an unsafe and dangerous condition. Action by plaintiff Nate Cannizzaro is for loss of services. Order denying motion of defendant-appellant for judgment on the pleadings dismissing the complaint for failure to state facts sufficient to constitute a cause of action, unanimously reversed, with twenty dollars costs and disbursements, and the motion granted, with ten dollars costs, with leave to the plaintiffs to serve an amended complaint within ten days after service of order upon payment of said costs. No opinion. ° Present — Martin, P. J., Merrell, Townley, Glennon and Untermyer, JJ.